Blackburn, Judge.
In Savannah College of Art &c. v. Nulph, 216 Ga. App. 48 (453 SE2d 80) (1994), we affirmed the trial court’s determination that the employer’s breach of the employment contract was substantive rather than procedural. The Supreme Court granted certiorari and reversed our decision in Savannah College of Art &c. v. Nulph, 265 Ga. 662 (460 SE2d 792) (1995). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this Court.
*800Decided October 24, 1995.
Drew, Eckl & Farnham, Arthur H. Glaser, J. Robb Cruser, for appellant.
Jones, Boykin & Associates, Harold J. Cronk, for appellee.

Judgment reversed.


Birdsong, P. J., and Ruffin, J., concur.